Exhibit 10.3

 

[g257751koi001.jpg]

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

 

 

Optionee Name

Optionee Address

Optionee City, State, Zip Code

 

Dear Optionee:

 

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”), the Compensation Committee of the Board of Directors of
Equitable Resources, Inc. (the “Company”) has granted you a Non-Qualified Stock
Option (the “Option”) to purchase shares of the Company’s common stock as
outlined below.

 

Options Granted:

Grant Date:

Option Price per Share:

Expiration Date:

Vesting Schedule:

50% vest on December 31, 2009

 

25% vest on December 31, 2010

 

25% vest on December 31, 2011

 

Upon termination of employment for cause or in the event of a voluntary
termination (including a retirement), all unvested and unexercised vested
options are forfeited immediately.  Upon termination of employment for any other
reason, all unvested options are forfeited and unexercised vested options are
forfeited unless exercised within 90 days of the termination date (except in the
event of an employee’s death or disability, in which case the post-termination
exercise period will be one year).  Except to the extent provided in this Award
Agreement, options (whether vested or unvested) are forfeited upon a termination
of employment for any reason.

 

The employee may satisfy tax withholding obligations with respect to the award
by directing the Company to (i) withhold that number of shares which would
otherwise be issued upon vesting to satisfy the minimum required statutory tax
withholding obligations, and/or (ii) accept delivery of previously owned shares
to satisfy such tax withholding; provided that if such withholding is in excess
of the minimum statutory rate, such shares must have been held by the employee
for at least six months.

 

 

 

 

 

 

 

 

Kimberly L. Sachse

 

 

For the Compensation Committee

 

 

 


 

By my signature below, I hereby acknowledge receipt of this Option granted on
the date shown above, which has been issued to me under the terms and conditions
of the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Option and the Plan.

 

 

Signature:

 

 

Date:

 

 

Optionee Name

 

 

 

 

-2-